Citation Nr: 1603060	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-14 315	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial asthma (asthma).

(The matter of discontinuance of Vocational Rehabilitation and Employment benefits is the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Cleveland, Ohio, currently has jurisdiction of the file.

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in April 2013, the Veteran submitted additional evidence in support of her claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Both the rating decision and the statement of the case indicate the RO reviewed VAMC records from May 2004 to January 2013.  Those records have not been associated with the file before the Board.  The missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from May 2004 to the present should be requested to ensure that the Board has all relevant VAMC records. 

In addition, the Veteran has submitted partial records of Dr. R. White, who has treated the Veteran for her asthma disability.  His complete records, however, do not appear to be associated with the file.  In addition, she has also identified two other health care providers, Banner Thunderbird Medical Center, and Dr. H. Patel, whose records have not been obtained.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  These records should also be obtained on remand.

At her hearing in August 2015, the Veteran testified her asthma disability has worsened since her VA examination in August 2011, indicating it was harder for her to walk to the corner store, which she could do in 2011.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from May 2004 to the present.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of R. White, Dr. H. Patel, and Banner Thunderbird Medical Center, as well as the records of any other health care provider that has treated the Veteran's asthma disability.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  After the record development is completed, provide the Veteran with a VA respiratory examination to assess the nature and severity of her asthma.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The severity of the Veteran's asthma should be evaluated in accordance with VA rating criteria.

4.  After the development requested is completed, readjudicate the claim for an increased rating for asthma.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




